McMILLAN, Judge.
The appellant was convicted of driving under the influence and was fined $1500 fine and costs. He was also sentenced to 90 days of hard labor. The appellant filed *479a notice of appeal but has failed to file a brief raising any issues or questions concerning his conviction or sentence. As this case was submitted on the record, and the appellant was determined not to be indigent, this appeal is dismissed pursuant to Rule 2(a)(2)(A), Alabama Rules of Appellate Procedure.
APPEAL DISMISSED.
All Judges concur.